DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 15 February 2022 is acknowledged.  
The Restriction Requirement, however, is WITHDRAWN.
All pending claims are subject to examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8, 9, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, at line 3, it is unclear what is the antecedent basis of “the metal”. Must the metal of the shell be the same as that of the core? The metal of the core can be more than one metal, and so it is unclear whether the metal of the compound of the shell must include only one, some, or all of such core metal when more than one metal may be present. The core is to be silicide of metal that may be “Al-Si”. It is unclear how to understand what is required in this circumstance. Would any AlSi containing material be satisfactory? What would distinguish “metal” from silicide of such metal in this case? The compound is to be formed from metal of core (which may be “Al-Si”) and elements that may be Si and/or Al. It is unclear how such compound would be distinguished from silicide of metal that forms the core in terms of chemical composition. Must there be a difference in chemical composition despite the structural requirement of a core encased by shell? Analogous rejection applies to Claims 11 and 17.
Regarding Claim 3, it is unclear how SiC, SiOC, SICNO, and SiAlON constitute metal silicide. See Specification (paragraph 38), which does not characterize these as metal silicides. There is no metal component, for example, in the first three of them. It is unclear how to understand what is metal component and what is not in SiAlON, but silicide is generally binary compound in which Si is bonded to more electropositive element and O and N are not more electropositive. Thus, SiAlON would not typically be considered metal silicide.
Regarding Claim 4, the compound is to be formed from metal (which may be “Al-Si”) and elements that may be Si and/or Al. It is unclear how such compound would be distinguished from metal component alone or compounding component alone. Would any AlSi composition suffice?
Regarding Claim 8, it is unclear what is required by “layers selected from” in reference to the multilayered shell. Does this mean that at least one layer of the multilayer must have one of the selected compositions? Does it mean that more than one such layer of the multilayer must have one of the selected compositions? 
Regarding Claim 9, it is unclear what is meant by “maximum particle dimension” as relates to the oxygen scavenging particle and the core particle. Is this phrase referring to the maximum dimension (size) of a particular core particle that forms a particular oxygen scavenging particle and requiring that the encasing shell has a shell thickness in that scavenging particle that is between 0.2 and 40 % of the thickness of the maximum dimension of that particular core particle?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 3, previous Claim 2 requires that core be metal silicide, whereas Claim 3 appears to permit other types of silicon containing core (SiC, SiOC, SiCNO, SiAlON) which are not metal silicides. Thus, Claim 3 would not appear to be further limiting of previous Claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, 9, 12-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li EP 3418420. Li teaches coating gas turbine component (paragraph 2) by thermal spraying (Claim 1) with layer of oxygen scavenging core particles of SiC (Claim 2) that may be coated with oxygen barrier shell (Claim 1; Figure 3) so as to form impurity barrier layer (Abstract), which may be identified with claimed barrier layer and which protects against layer degradation during use. Li may not exemplify this configuration. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare an article as described since Li teaches that effective avoidance of layer degradation can be achieved in this manner. Regarding Claims 2 and 3, to the extent that applicant’s Claim 2 properly encompasses SiC, Claim 2 is also rendered obvious. Furthermore, Li teaches that the shell can be SiC also, which may be encompassed by Claim 2, or YAG, which would be among that that may be encompassed (paragraph 78) so long as the metal of core and shell need not be the same, and so Li suggests these as effective. Regarding Claim 7 and 18, Li teaches that the coating layer on the core may be formed by multiple coating steps, which may be understood to form multilayer even if compositions may not be different in respective layers (paragraphs 86-102; and Figure 6). Regarding Claim 9, Li teaches range of particles sizes for core and material that forms shell such that claimed range is encompassed (paragraphs 69 and 73) and thereby rendered obvious. For example, core can be 50 microns and shell size particles can be 5, which could lead to ca. (2*5)/50 ratio or 20%, which is in the claimed range. It is noted that Li’s protection purpose is not the same as applicant’s express oxygen scavenging purpose, but comparable particles and coatings are being used in both cases, and so the claimed functionality is expected to be present in Li as is being claimed.
Claim(s) 1-4, 9-11, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carabat in “Creating a Protective Shell for Reactive MoSi2 particles in High Temperature Ceramics” in J. Am. Chem. Soc. 98, 2609-16 (2015) (cited as NPL No. 1 on IDS filed on 5 December 2019). Carabat teaches that gas turbine engines can be effective coated with ceramic layer containing MoSi2 particles wherein ceramic may be YSZ or mullite, among others (page 2609, right side). Carabat teaches that MoSi2 particles coated with alumina should be used to improve self-healing characteristics (Abstract; page 2609; section IV). Carabat may not exemplify articles coating in this manner. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare an article as described since Carabat teaches that effective self-healing of layer can be achieved in this manner. Regarding Claim 2, the barrier may contain mullite which is Al-Si-O material (Figures 5 and 6). Regarding Claim 9, particles of 150 nm shell that are ca. 20 microns leads to 1% ratio (Section IV), rendering obvious this feature. Regarding Claims 10 and 16, Carabat teaches matrix may be mullite (page 2609), which is silica containing material. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare an article using mullite matrix with described particles since Carabat suggests that effective self-healing of layer can be achieved in this manner. It is noted that Carabat’s protection purpose is not the same as applicant’s express oxygen scavenging purpose, but comparable particles and coatings are being used in both cases, and so the claimed functionality is expected to be present in Carabat as is being claimed.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 5, 6, and 8, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest environmental barrier coating layer having oxygen scavenging particles formed of silicon containing core which is encased by oxygen barrier shell of the composition of these claims in the claimed context. For example, while Carabat in “Creating a Protective Shell for Reactive MoSi2 particles in High Temperature Ceramics” in J. Am. Chem. Soc. 98, 2609-16 (2015) (cited as NPL No. 1 on IDS filed on 5 December 2019) teaches or suggests MoSi2 core particles, Carabat fails to teach or suggest claimed shell composition in the claimed context. See Carabat (entire document). Smyth USPA 2017/0327939 may suggest MoSi2 oxygen scavenging particles in turbine article coating layer, but Smyth fails to expressly teach or suggest claimed shell layer and materials of these claims. See Smyth (entire document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
9 September 2022